Citation Nr: 1418744	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested by pain in the back and sides.


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 2006 to February 2007, and a period of active duty from May 2007 to November 2007. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in December 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that he has a disability manifested pain in the back and sides.  At the time of a physical examination in November 2007 prior to his discharge from service, he reported back pain and muscle aches.  Post service medical records document treatment for complaints related to the back and sides beginning in about April 2008.  Most records simply document treatment with medication for the complaints, but do not list a formal diagnosis.  

The case was previously remanded, in part, for the purpose of ascertaining the nature and diagnosis for any disability manifested by pain in the back and sides.  A VA examination was conducted in January 2013, but no clear medical diagnosis was articulated.  The examiner seemed to speculate that degenerative disc disease might be the cause of the pain, but commented that an MRI would be necessary to confirm this.  The examiner did note that x-rays did not show any obvious degenerative changes, but then ended the opinion by saying that the Veteran's claimed condition was more likely a cause of natural progression.  However, no medical diagnosis for the claimed condition was given.  It is therefore unclear from the examination report whether or not the Veteran has a current disability manifested by back pain and pain in the sides and, if so, what the disability is.  

Given the fact that the Veteran did report back pain and muscle aches during service and the fact that he sought treatment for such within a few months of discharge, the Board believes the duty to assist the Veteran requires a fully adequate examination so that the Board may undertake informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature of the Veteran's complaints of pain in the back and sides.  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated special tests (such as an MRI, x-rays, etc.) should be conducted if deemed medically feasible. 

After reviewing the claims file and examining the Veteran, the examiner should offer detailed responses to the following:

     a)  Please clearly list the appropriate diagnoses for any current disorder which is manifested by pain in the back and sides (i.e., low back strain, degenerative joint disease, degenerative disc disease, chest muscle strain, etc.).  If the examiner is unable to render a medical diagnosis for the Veteran's complaints, then the examiner should so state.  

     b) If a medical diagnosis is made for disability manifested by pain in the back and sides, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to the complaints of back pain and muscle pain reported in November 2007 during service.    

Detailed reasons for all opinions should be furnished. 

2.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  If the claim remains denied, then the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



